— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered March 12,1981, convicting him of three counts of criminal possession of stolen property in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and the issues raised in the defendant’s pro se supplemental brief, and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.